DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-056118, filed on 3/23/2018.

Information Disclosure Statement
The information disclosure statement(s) submitted on 9/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, including: “wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window.”

Applicant contends:
“Alland does not describe that the lens of camera 22 can be attached to the refractive block 96.  Eliminating the air gap between the refractive block 96 and the camera 22, as taught by Alland, cannot reasonably be interpreted as a teaching that the camera is attached to the refractive block.” (Remarks of 9/21/2021; page 7)
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
The Examiner notes that Troxell’s entire disclosure is incorporated by reference into the disclosure of Alland.  Looking to Troxell, ¶ 0054 discloses lenses configured to be directly connected to the light-exit surfaces of a refractive block.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alland et al. (US 20110163904 A1) (hereinafter Alland) in view of Troxell et al. (US 20060034002 A1) (hereinafter Troxell) in view of Bard et al. (US 20200391577 A1) (hereinafter Bard).
Regarding claim 1, Troxell discloses:
An imaging system comprising: 
a camera lens attaching portion that is provided on a vehicle window and has a lens attaching surface on a vehicle interior side; and [See Alland, ¶ 0039 discloses a refractive block (element 96, per Fig. 8) adhered to a front interior surface of a windshield and in front of a camera such that the refractive block is in the optical line of sight of the camera.  The refractive block may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle (the windshield) and a light exit surface wherein the refractive block is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component (the camera). Light enters the refractive block and enters into an air gap before entering the lens of the camera. Alternately, the air gap may be eliminated with proper lens optimization.  In other words, although illustrated in Fig. 8 as having an air gap, the air gap may be eliminated such that the camera lens contacts the light exit surface of the refractive block (the light exit surface defining a “lens attaching surface” per the instant claim language).]
a camera, of which a lens is attached to the lens attaching surface of the camera lens attaching portion, that images outside of a vehicle through the camera lens attaching portion, wherein [See Alland, ¶ 0039, Fig. 8 discloses light entering a refractive block, before passing into a lens of a camera unit 22; See Alland, ¶ 0023, Fig. 1 disclose a camera field of view imaging outside of a vehicle through the windshield; See Alland, ¶ 0039 discloses a refractive block 96 is shown adhered to the front interior surface of the windshield 12 in front of the camera 22 such that the refractive block 96 is in the optical line of sight of camera 22. The refractive block 96 may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle, namely, the windshield 12, and a light exit surface wherein the refractive block 96 is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component, namely, the camera 22. Light enters the refractive block 96 and enters into an air gap before entering the lens of the camera 22 as shown. Alternately, the air gap may be eliminated with proper lens optimization.  The Examiner notes that Troxell’s entire disclosure is incorporated by reference into the disclosure of Alland.  Looking to Troxell, ¶ 0054 discloses lenses configured to be directly connected to the light-exit surfaces of a refractive block.]
Although Alland’s Fig. 8 appears to illustrate a camera lens with an optical axis perpendicular to an attaching surface of a refractive block, Alland does not appear to explicitly disclose:
the camera is attached so that an optical axis direction of the lens is orthogonal to the lens attaching surface. 
However, Troxell discloses:
the camera is attached so that an optical axis direction of the lens is orthogonal to the lens attaching surface. [See Troxell, ¶ 0036-0038 discloses that an image sensing component (including an image sensor system, camera, and provided lens) is mounted perpendicularly to a light-exit surface of a refractive block; See Troxell, Fig. 3 illustrates a 90 degree angle formed between the lens attaching surface of the refractive block and the lens of the camera.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle windshield imaging and would have understood, as evidenced by Troxell, that in order to mitigate glare and unwanted reflections by a vehicle windshield camera, using a refractive block with an exit plane angled orthogonally to an optical path corresponding with a camera would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such orthogonality as taught by Troxell in the system of Alland in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.  
Examiner’s Note: Troxell’s entire disclosure is incorporated by reference into the disclosure of Alland (Alland, ¶ 0039).
Alland in view of Troxell does not appear to explicitly disclose:
wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window.
However, Bard discloses:
wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window. [See Bard, Fig. 3(a) illustrates camera 130 being disposed in an opening in the vehicle window 206; See Bard, ¶ 0050 discloses a vehicle glazing 201 having an opaque enamel printed open area 106 for an information acquisition system 130 may further include a darkening source 221 within the first opaque enamel printed open area 106, wherein the darkening source 221 forms a second opening 206 within the first opening 106. The second darkening source open area 206 may preferably be smaller than the first opaque enamel printing open area 106. The darkening source 221 may be formed by various sources and may be provided in or on any portion of the glazing 201, including on any of surfaces S2, S3, and/or S4 or on or within the interlayer materials 127.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Alland in view of Troxell to add the teachings of Bard in order to reduce optical transmittance distortion and improve performance of information acquisition systems.

Regarding claim 2, Alland in view of Troxell in view of Bard discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Troxell discloses:
wherein a surface of the camera lens attaching portion opposed to the lens attaching surface is a window surface. [See Troxell, Fig. 5 illustrates refractive block (96), with a lens attaching surface being closest to the camera unit (22) and opposing surface of the refractive block in contact with the window surface (12).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 3, Alland in view of Troxell in view of Bard discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein the window surface of the camera lens attaching portion is an inclined surface same as a window surface of the vehicle window. [See Alland, Fig. 8 illustrates a “camera lens attaching portion” being closest to the camera (22) being “inclined” insomuch as the surface is not horizontal, and the window surface of the vehicle window (12) also being inclined beyond horizontal – hence the camera lens attaching portion is inclined the same as a window surface is also inclined.]

Regarding claim 4, Alland in view of Troxell in view of Bard discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein a cross-sectional surface of the camera lens attaching portion has a polygonal shape, and a surface opposed to the lens attaching surface to which the lens is attached is the window surface. [See Alland, Fig. 8 illustrates a cross-section of refractive block 96 being triangular in shape, wherein following the dotted line forming an optical path of the camera imaging outside of a vehicle, the opposing surface to the lens attaching surface (as discussed above, an air gap formed between a camera lens and the refractive block may be eliminated) is a window surface.]

Regarding claim 5, Alland in view of Troxell in view of Bard discloses all the limitations of claim 3, and is analyzed as previously discussed above.
Troxell discloses:
further comprising: a wiper using the window surface of the vehicle window and the window surface of the camera lens attaching portion as wiping surfaces. [See Troxell, ¶ 0034 discloses using windshield wipers to maintain a clean optical pathway to an outer surface of a windshield for an imaging system.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Alland in view of Troxell in view of Bard discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein the window surface of the camera lens attaching portion is an inclined surface different from a window surface of the vehicle window. [See Alland, Fig. 8 clearly illustrates a window surface of the vehicle window being inclined at an angle unique to that of the window surface of the camera lens attaching portion (portion of the refractive block closest to the camera element 22, per Fig. 8).]

Regarding claim 8, Alland in view of Troxell in view of Bard discloses all the limitations of claim 6, and is analyzed as previously discussed above.
Troxell discloses:
further comprising: a wiper using the window surface of the camera lens attaching portion as a wiping surface. [See Troxell, ¶ 0034 discloses using windshield wipers to maintain a clean optical pathway to an outer surface of a windshield for an imaging system.  The window surface of the camera lens attaching portion corresponding to an exterior portion of the windshield opposing the camera lens attaching portion of the refractive block.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 9, Alland in view of Troxell in view of Bard discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein an angle of view of the camera is set within the window surface of the camera lens attaching portion. [See Alland, ¶ 0023 discloses a camera component for capturing images based on light waves that are seen and captured through the windshield in a camera field of view horizontal coverage zone (shown by dashed line 160 in Fig. 1).]

Regarding claim 10, Alland in view of Troxell in view of Bard discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein a light shielding portion is provided on a surface other than the lens attaching surface and the window surface. [See Alland, ¶ 0039 discloses that the bottom (not the side adhering to the window, nor the side receiving the camera lens) of the refractive block (element 96, per Fig. 8) may be roughened or painted an opaque color to reduce reflectivity (hence, “shielding light” per the language of the claim).]

Regarding claim 11, Alland in view of Troxell in view of Bard discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Alland discloses:
wherein the lens has contact with the lens attaching surface. [See Alland, ¶ 0039 discloses that light enters a refractive block (element 96, per Fig. 8) and then into a lens of a camera (22).  It is noted that Fig. 8 illustrates the optical system in which light enters the refractive block 96 and enters into an air gap before entering the lens of the camera.  However, paragraph 0039 explicitly mentions that alternatively, the air gap may be eliminated with proper lens optimization, and hence the lens making contact with the “lens attaching surface” of the refractive block.]

Regarding claim 15, Alland discloses:
A vehicle window having a lens attaching surface to which a lens front surface side of a camera that images outside of a vehicle is attached, [See Alland, ¶ 0039 discloses a refractive block (element 96, per Fig. 8) adhered to a front interior surface of a windshield and in front of a camera such that the refractive block is in the optical line of sight of the camera.  The refractive block may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle (the windshield) and a light exit surface wherein the refractive block is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component (the camera). Light enters the refractive block and enters into an air gap before entering the lens of the camera. Alternately, the air gap may be eliminated with proper lens optimization.  In other words, although illustrated in Fig. 8 as having an air gap, the air gap may be eliminated such that the camera lens contacts the light exit surface of the refractive block (the light exit surface defining a “lens attaching surface” per the instant claim language).]
Troxell discloses:
wherein a camera lens attaching portion is formed so that an optical axis direction of the camera is orthogonal to the lens attaching surface. [See Troxell, ¶ 0036-0038 discloses that an image sensing component (including an image sensor system, camera, and provided lens) is mounted perpendicularly to a light-exit surface of a refractive block; See Troxell, Fig. 3 illustrates a 90 degree angle formed between the lens attaching surface of the refractive block and the lens of the camera.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alland in view of Troxell in view of Bard in view of Smith et al. (US 20070216768 A1) (hereinafter Smith).
Regarding claim 7, Alland in view of Troxell in view of Bard discloses all the limitations of claim 6, and is analyzed as previously discussed above.
Alland discloses: 
one projecting surface of the camera lens attaching portion is used as a window surface, and a surface opposed to the window surface is the lens attaching surface for the lens. [See Alland, ¶ 0039 discloses a refractive block (element 96, per Fig. 8) adhered to a front interior surface of a windshield and in front of a camera such that the refractive block is in the optical line of sight of the camera.  The refractive block may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle (the windshield) and a light exit surface wherein the refractive block is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component (the camera).]
Alland in view of Troxell in view of Bard does not appear to explicitly disclose:
wherein a cross-sectional surface of the camera lens attaching portion is L-shaped, a corner portion of the L-shaped cross-sectional surface is provided to be projected toward outside of the vehicle from the vehicle window, 
However, Smith discloses:
wherein a cross-sectional surface of the camera lens attaching portion is L-shaped, [See Smith, ¶ 0029-0030 discloses that a housing (36) is illustrated as a reverse “L” shaped housing, wherein one camera or a pair of cameras may be disposed within the housing between the housing and the windshield. The cameras may be mounted in various ways with various brackets including being mounted from the windshield using a bracket, mounted to the vertical wall, using a bracket to the horizontal wall using a bracket, or various combinations of brackets may be employed to mount cameras.] a corner portion of the L-shaped cross-sectional surface is provided to be projected toward outside of the vehicle from the vehicle window, [See Smith, Fig. 5 illustrates a corner portion of the alphabet L is projected toward outside of the back of the vehicle from the vehicle window.  The Examiner notes that the current broad language of “mountain-like”, and “toward outside of the vehicle from the vehicle window” may be openly interpreted such that the corner of the L-shaped structure projects towards a rearward outside of the vehicle.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle imaging and pedestrian detection technologies and would have understood, as evidenced by Smith, that in order to overcome infrared transmissibility problems posed by typical glass windshields as well as avoiding exposure of a camera to harsh environments, situating a camera behind an infrared-transmissible insert disposed in a hole or notch within the windshield would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such a notch or hole in the windshield as taught by Smith in the combined system of Alland in view of Troxell in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 12, Alland in view of Troxell in view of Bard discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Smith discloses:
wherein by forming an opening in the vehicle window and fitting the camera lens attaching portion into the opening, the camera lens attaching portion is provided on the vehicle window. [See Smith, ¶ 0026 discloses an insert disposed within a hole (opening) in a windshield that is cut or pre-formed during fabrication of the windshield; See Smith, Figs. 4, 5 illustrate hole portion (26), behind which a camera lens attaching portion is provided on the vehicle window.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 7.

Regarding claim 13, Alland in view of Troxell in view of Bard discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Smith discloses:
wherein the camera comprises a plurality of cameras and wherein the camera lens attaching portion is provided for each camera. [See Smith, Fig. 3 illustrates a plurality of cameras disposed for through-windshield imaging.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 7.

Regarding claim 14, Alland in view of Troxell in view of Bard discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Smith discloses:
wherein the camera comprises a plurality of cameras and wherein the plurality of cameras are provided on the camera lens attaching portion. [See Smith, Fig. 3 illustrates a plurality of cameras disposed for through-windshield imaging.]


Regarding claim 16, Alland in view of Troxell in view of Bard discloses all the limitations of claim 15, and is analyzed as previously discussed above.
Smith discloses:
wherein the camera lens attaching portion is fitted into an opening of the vehicle window. [See Smith, ¶ 0026 discloses an insert disposed within a hole (opening) in a windshield that is cut or pre-formed during fabrication of the windshield; See Smith, Figs. 4, 5 illustrate hole portion (26), behind which a camera lens attaching portion is provided on the vehicle window.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100001897 A1			Lyman; Niall R.
Disclosing a windshield notch in which a camera system is disposed.
WO 2019147605 A1			BOGUSLAWSKI KATHARINA et al.
Disclosing a masking or glazing windshield treatment forming an opening through which a camera may obtain images with reduced glare effects.
US 20190315202 A1			OYA; Kazuaki et al.
Disclosing a windshield anti-fog treatment for mitigating obstructions to vehicle windshield imaging.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486